DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election of dodecyl methacrylate as the Species A and N,N-dimethylaminoethyl methacrylate as the Species B in the reply filed on 03/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 1 is objected to because of the following informalities: the acronym SP should be spelled out to avoid any ambiguity (see claim 7) and the numerical range should have the same decimal threshold.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesuda (WO2014088070A1 – cited in the IDS and ISR as an X-ref).
	Claims 1 and 2: Mesuda discloses a dispersant for carbon conductive materials comprising a copolymer having a nitrile group and an SP of 9-11 (cal/cm3)1/2 (abs, ¶12, 13, 24, 25, 37-41).  In particular, Mesuda recites specific copolymers such as lauryl methacrylate which meet the claimed nitrogen content level and formula (1) – see Table 1 with accompanying text and ¶41.
	Claims 6 and 7: Mesuda discloses a slurry with the claimed dispersant, various carbon conductive materials such as carbon black and carbon nanotubes and a solvent such as cyclopentane (which has a dielectric constant of 1.9 thus meeting the claimed dielectric constant values) (¶12, 125, examples).
	Claims 8-11: Mesuda discloses the feature of the dispersion/slurry being employed in fabricating electrodes for the lithium batteries (examples, ¶25-32, and 177-199).
Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uozumi (US-20090155547-A1).
	Claims 1-5: Uozumi discloses an ink composition with a copolymer dispersant having an alkyl methacrylate monomer and an amino-based monomer in various ratios (abs, ¶10-13, 19).  In particular, Uozumi discloses the elected copolymer with lauryl methacrylate and dimethylaminoethyl methacrylate - thus meeting the claimed nitrogen content based on the MWs - and the carbon black carbon material (Table 1 with accompanying text). Regarding the claimed SP property, if a prior art reference teaches the claimed material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Uozumi teaches the same copolymer thus the same SP value would be expected.
.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US-5445743-A).
	Rowe discloses a copolymer dispersant with a first monomer lauryl methacrylate, a second monomer dimethyl amino-ethyl methacrylate and about 0.1 to 3.5 % by weight of the basic amino nitrogen (abs, claims 1 and 2, col 1/59-2/4). Regarding the claimed SP property, if a prior art reference teaches the claimed material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Rowe teaches the same copolymer thus the same SP value would be expected.  It is noted that the phrase “for carbon materials” in the preamble is construed as an intended use of the dispersant since claim 1 is merely directed to the dispersant and does not require the carbon material. Thus, the dispersant of Rowe needs only be able to achieve the claimed intended use..
	The reference(s) specifically or inherently meet(s) each of the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mesuda as cited in claim 1 and further in view of TSUKAMOTO (US-20170141400-A1).
	The disclosure of Mesuda is relied upon as set forth above.
The Mesuda reference discloses the claimed invention but does not explicitly disclose the feature of the dispersion polymer with the elected copolymer of formula (1) and (2).  It is noted that the Mesuda 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRI V NGUYEN/Primary Examiner, Art Unit 1764